
	
		II
		111th CONGRESS
		2d Session
		S. 3705
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2010
			Mr. Crapo (for himself,
			 Ms. Collins, and
			 Mr. Kohl) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title 23, United States Code, with respect to
		  vehicle weight limitations applicable to the Interstate System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe and Efficient Transportation Act
			 of 2010.
		2.Increasing weight
			 limitations for certain vehiclesSection 127 of title 23, United States Code,
			 is amended by adding at the end the following:
			
				(i)Exception to
				weight requirements
					(1)In
				generalNotwithstanding
				subsection (a), a State may authorize a vehicle with a maximum gross weight,
				including all enforcement tolerances, that exceeds the maximum gross weight
				otherwise applicable under subsection (a) to operate on the Interstate System
				routes in the State, if—
						(A)the vehicle is
				equipped with at least 6 axles;
						(B)the weight of any single axle on a vehicle
				does not exceed 20,000 pounds, including enforcement tolerances;
						(C)the weight of any tandem axle on a vehicle
				does not exceed 34,000 pounds, including enforcement tolerances;
						(D)the weight of any group of 3 or more axles
				on a vehicle does not exceed 51,000 pounds, including enforcement tolerances;
				and
						(E)the gross weight
				of the vehicle does not exceed 97,000 pounds, including enforcement
				tolerances.
						(2)Special
				Rules
						(A)Special
				exception for certain statesThis subsection shall not apply to any
				vehicle exceeding the maximum gross weight requirements under subsection (a)
				which could have operated lawfully within a State before the date of the
				enactment of this subsection.
						(B)Increase in axle
				weight requirementA State
				may authorize a vehicle to exceed the maximum axle weight requirements under
				any one axle grouping in subparagraph (B), (C), or (D) by not more than 2,000
				pounds.
						(3)Approval by
				State legislatureAny State
				seeking to authorize a vehicle to operate on the Interstate System routes
				within its boundaries under paragraph (1) or to increase the maximum axle
				weight requirements under paragraph (2) shall do so by statute.
					(4)Reporting
				requirements
						(A)Annual
				ReportIf a State authorizes
				vehicles described in paragraph (1) to operate on highway routes in the State
				in a fiscal year, the State shall submit to the Secretary for the fiscal year
				an annual report at such time, in such manner, and containing such information
				as the Secretary may require, including, at a minimum, the following:
							(i)An identification of highway routes in the
				State, including routes not on the Interstate System, on which the State
				authorizes vehicles in paragraph (1) to operate.
							(ii)A description of the operating requirements
				and gross vehicle weight limits applicable to the vehicles in paragraph
				(1).
							(iii)Safety statistics, including vehicle miles
				traveled data, concerning the vehicles in paragraph (1).
							(B)5-year
				assessmentsFollowing the 5th
				fiscal year in which a State authorizes vehicle operations described in
				subparagraph (A), and following each 5th fiscal year thereafter, the State
				shall include in the State’s annual report under subparagraph (A) an
				assessment, developed by the Secretary under regulation, of the impacts that
				vehicles described in paragraph (1) have had on pavement and bridge maintenance
				costs incurred by the State in the preceding 5 fiscal years.
						(C)Public
				availabilityThe Secretary shall make all information required
				under subparagraph (A) and (B) available to the public.
						(5)TerminationThe
				Secretary may terminate the operation of vehicles authorized under this
				subsection on a specific route if the Secretary determines that such operation
				poses an unreasonable safety risk based on an engineering analysis or an
				analysis of safety data or any other applicable data the Secretary may
				use.
					(6)Waiver of highway
				funding reductionNotwithstanding subsection (a), the total
				amount of funds apportioned to each State under section 104(b)(1) for any
				period may not be reduced under subsection (a) if the State authorizes a
				vehicle described in paragraph (1) to operate on the Interstate System in the
				State in accordance with this
				subsection.
					.
		3.Safe and
			 efficient vehicle bridge infrastructure improvement program
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by adding at the end the following new
			 section:
				
					167.Safe and
				efficient vehicle bridge infrastructure improvement program
						(a)EstablishmentThe Secretary shall establish a safe and
				efficient vehicle bridge infrastructure improvement program in accordance with
				this section.
						(b)Apportionment of
				funds to eligible States
							(1)In
				generalOn October 1 of each
				fiscal year, the Secretary shall apportion, in accordance with paragraph (2),
				the sums made available out of the Safe and Efficient Vehicle Trust Fund for
				that fiscal year to carry out this section.
							(2)Ratio to
				eligible StatesThe sums made
				available out of the Safe and Efficient Vehicle Trust Fund shall be apportioned
				among eligible States in a ratio that—
								(A)the total vehicle
				miles traveled on Interstate System highways by vehicles authorized to travel
				on such highways pursuant to section 127(i) in each eligible State, as
				determined by the Secretary; bears to
								(B)the total vehicle miles traveled on
				Interstate System highways by vehicles authorized to travel on such highways
				pursuant to section 127(i) in all eligible States, as determined by the
				Secretary.
								(c)Eligible
				ProjectsAn eligible State
				that receives an apportionment in a fiscal year under subsection (b) shall use
				the amounts of the apportionment for projects eligible for assistance under
				section 144 for bridges determined to be eligible for replacement or
				rehabilitation under subsection (b) or (c) of such section.
						(d)Contract
				AuthorityFunds made
				available out of the Safe and Efficient Vehicle Trust Fund to carry out this
				section shall be available for obligation in the same manner as if the funds
				were made available from the Highway Trust Fund (other than the Mass Transit
				Account).
						(e)Eligible State
				definedIn this section the
				term eligible State means a State that authorizes a vehicle
				described in section 127(i) to operate on the Interstate System within its
				borders.
						.
			(b)Clerical
			 amendmentThe table of sections of chapter 1 of title 23, United
			 States Code, is amended by adding at the end the following:
				
					
						§167. Safe and efficient vehicle bridge
				infrastructure improvement
				program
					
					.
			4.Overweight
			 vehicle tax
			(a)In
			 generalSection 4481 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(g)Special rule for
				certain overweight vehiclesThere is hereby imposed a tax (in lieu of
				the tax imposed by subsection (a)) on the use of any highway motor vehicle
				described in section 127(i) of title 23, United States Code. The rate of tax
				shall be equal to the lesser of—
						(1)$100 per year, plus
				$22 for each 1,000 pounds (or fraction thereof) in excess of 55,000 pounds,
				or
						(2)$800 per
				year.
						.
			(b)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 periods beginning after the date of the enactment of this Act.
			5.Safe and Efficient
			 Vehicle Trust Fund
			(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 (relating to the trust fund
			 code) is amended by adding at the end the following new section:
				
					9512.Safe and
				Efficient Vehicle Trust Fund
						(a)Creation of
				fundThere is hereby
				established in the Treasury of the United States a fund to be known as the
				Safe and Efficient Vehicle Trust Fund, consisting of such
				amounts as may be—
							(1)appropriated to
				the Safe and Efficient Vehicle Trust Fund as provided in this section,
				or
							(2)credited to the Safe and Efficient Vehicle
				Trust Fund as provided in section 9602(b).
							(b)Transfer to Safe
				and Efficient Vehicle Trust Fund of amounts equivalent to certain
				taxesThere are hereby
				appropriated to the Safe and Efficient Vehicle Trust Fund amounts equivalent to
				the taxes received in the Treasury under section 4481(g).
						(c)Expenditures
				from Safe and Efficient Vehicle Trust FundAmounts in the Safe and Efficient Vehicle
				Trust Fund shall be available, as provided by appropriations Acts, for fiscal
				years beginning 1 year after the date of the enactment of this section for
				projects eligible for assistance under section 144 of title 23, United States
				Code.
						.
			(b)Conforming
			 amendmentsThe Internal
			 Revenue Code of 1986 is amended—
				(1)in paragraph (1)
			 of section 9503(b) by striking the period at the end and inserting , and
			 taxes received under section 4481 shall be determined without regard to
			 subsection (g) thereof.; and
				(2)in the table of sections for subchapter A
			 of chapter 98 by adding at the end the following:
					
						
							Sec. 9512. Safe and Efficient Vehicle
				Trust Fund.
						
						.
				  
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
